PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cross, Peggy, V. K.
Application No. 15/498,473
Filed: 27 Apr 2017
For CONSTRUCTIBLE UTENSILS

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition filed on January 6, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 
§ 119(e) for the benefit of priority to a plurality of prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a plurality of prior-filed nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).

The renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on July 16, 2021, along with, inter alia, the petition fee and the required statement of unintentional delay, which was dismissed via the mailing of a decision on September 24, 2021.

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on November 16, 2021, along with, inter alia, a corrected/updated ADS, which was dismissed via the mailing of a decision on December 24, 2021 which indicates the corrected/updated ADS is acceptable.

With this renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on January 6, 2022, a statement of facts that supports a finding that the entire period of delay has been unintentional has been received.

However, the undersigned has reconsidered the corrected/updated ADS received on November 16, 2021, and found an issue with the final two benefit claims listed on the third page: application number 14/852,616 (filed in 2015) does not, and cannot, claim direct benefit to provisional application numbers 61/699,782 and 61/699,808 (each filed in 2012).  See the updated filing receipt mailed in application number 14/852,616 on December 4, 2015.
To date, requirements (2) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied and the first requirement has not.

A properly marked corrected/updated ADS is required.  All underlining should be based off the updated filing receipt mailed in this application on August 6, 2020.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

The petition fee has been received, and need not be resubmitted.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply